         Case 3:14-cv-03264-JD Document 2488 Filed 12/05/19 Page 1 of 2




 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     ROXANE A. POLIDORA (CA Bar No. 135972)
 2   roxane.polidora@pillsburylaw.com
     JACOB R. SORENSEN (CA Bar No. 209134)
 3
     jake.sorensen@pillsburylaw.com
 4   LAURA C. HURTADO (CA Bar No. 267044)
     laura.hurtado@pillsburylaw.com
 5   Four Embarcadero Center, 22nd Floor
     San Francisco, CA 94111
 6   Telephone: (415) 983-1000
     Facsimile: (415) 983-1200
 7

 8   Attorneys for Defendants
     KEMET CORPORATION and
 9   KEMET ELECTRONICS CORPORATION
10

11
                            UNITED STATES DISTRICT COURT
12
                          NORTHERN DISTRICT OF CALIFORNIA
13
                                  SAN FRANCISCO DIVISION
14

15    IN RE CAPACITORS ANTITRUST              Master File No. 3:14-cv-03264-JD
      LITIGATION                              MDL No. 2801
16
      This Document Relates To:               NOTICE OF WITHDRAWAL OF
17                                            DEFENDANTS KEMET
      DIRECT PURCHASER CLASS ACTION           CORPORATION AND KEMET
18
                                              ELECTRONICS CORPORATION’S
19                                            MOTION FOR SUMMARY
                                              JUDGMENT
20

21

22

23

24

25

26

27

28
                                              -1-
     4839-0415-7870                                              NOTICE OF WITHDRAWAL OF KEMET’S
                                                                   MOTION FOR SUMMARY JUDGMENT
                                                                         Master File No. 3:14-cv-03264-JD
         Case 3:14-cv-03264-JD Document 2488 Filed 12/05/19 Page 2 of 2




 1            As stated by Direct Purchaser Plaintiffs (“DPPs”) in the letter filed on November

 2   13, 2019 (MDL Dkt. No. 1008), DPPs and KEMET Corporation and KEMET Electronics

 3   Corporation (together “KEMET”) have reached an agreement to resolve all class claims

 4   with KEMET. Thus, KEMET hereby gives notice of its withdrawal of its Motion for

 5   Summary Judgment, filed June 14, 2019 (see MDL Dkt. No. 679; Master File Dkt. No.

 6   2359), and of the Reply in Support of KEMET’s Motion for Summary Judgment filed on

 7   August 15, 2019 (see MDL Dkt. No. 865; Master File Dkt. No. 2428).

 8            Dated: December 5, 2019.

 9                                         PILLSBURY WINTHROP SHAW PITTMAN LLP
                                           ROXANE A. POLIDORA
10                                         JACOB R. SORENSEN
                                           LAURA C. HURTADO
11
                                           Four Embarcadero Center, 22nd Floor
12                                         San Francisco, CA 94111

13                                         By:               /s/ Roxane A. Polidora
14                                         Attorneys for Defendants
15                                         KEMET CORPORATION and
                                           KEMET ELECTRONICS CORPORATION
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -2-
     4839-0415-7870                                                          NOTICE OF WITHDRAWAL OF KEMET’S
                                                                               MOTION FOR SUMMARY JUDGMENT
                                                                                     Master File No. 3:14-cv-03264-JD
